DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 have been canceled.
	Claims 11-14, 17-19 and 21 are rejected.
	Claims 15-16 and 20 are allowed.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 14 and 17-18 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 9,579,779).
	With respect to claim 11, Hunter discloses a puller device 10, as shown in Fig. 1, having: a segment 260 (first arm), as shown in Fig. 2; a segment 260 (second arm), as shown in Fig. 2; and a wall 240 (body) extending along a longitudinal axis, at a distal end, wherein the body 240 includes the first arm 260 and the second arm 260, as shown in Fig. 1; wherein the two arms 260 extend essentially in parallel to the longitudinal axis and are spaced apart from one another, as shown in Fig. 1, and wherein the two arms 260 are elastically reversibly deflectable toward one another, as shown in Fig. 2 (see col. 8, lines 24-29), and wherein a bottom nose 30 (retaining element) is situated on the first arm 260 and attached thereto, as shown in Fig. 5C, wherein, in an open state of the retaining element 30, the two arms 260 are movable toward one another, as shown in Fig. 5A, and wherein in a closed state of the retaining element 30, the retaining element 30 couples the two arms 260 to one another and blocks a movement of the two arms 260 toward one another, as shown in Fig. 5C.
The recitation “for a filter insert of a liquid filter” has not been given patentable weight because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

	With respect to claim 12, Hunter discloses wherein the first arm 260 includes a first hook 160, the first hook 160 projecting from the first arm 260 essentially transversely to the longitudinal axis, as shown in Fig .2, and wherein the second arm 260 includes a second hook 160, the second hook 160 projecting from the second arm 260 essentially transversely to the longitudinal axis, as shown in Fig. 2, and wherein the two hooks 160 point in opposite directions, as shown in Fig. 2.

	With respect to claim 14, Hunter discloses wherein the retaining element 30 is configured as one of a bracket, a catch, or a safety catch, as shown in Fig. 2.

With respect to claim 17, Hunter discloses wherein the retaining element 30 is situated on the first arm 260 so that it extends in the transverse direction between the two arms 260 in the closed state, as shown in Fig 9.

	With respect to claim 18, Hunter discloses wherein the retaining element 30, in the closed state, together with the second arm 260 forms a detachable connection, and wherein the connection is one of form-locked, force-fit, or frictionally engaged, as shown in Fig. 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 19 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 9,579,779).
	With respect to claim 13, Hunter lacks wherein the body has a flat configuration, wherein an overall length of the body is at least 5 times a width of the body, and wherein the width of the body is at least 3 times a thickness of the body.
	With respect to the body having a flat configuration: This would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).
	With respect to wherein an overall length of the body is at least 5 times a width of the body, and wherein the width of the body is at least 3 times a thickness of the body: The specific dimensions claimed by applicant are considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 19, Hunter lacks wherein a first length of the first arm from its first root at the body up to its first free end is at least 2.5 times a maximum distance between the two arms, and/or a second length of the second arm from its second root on the body up to its second free end is at least 3 times a maximum distance between the two arms.  The specific dimensions claimed by applicant are considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 21, Hunter lacks wherein a first length of the first arm from its first root at the body up to its first free end is at least 3 times a maximum distance between the two arms, and/or a second length of the second arm from its second root on the body up to its second free end is at least 3 times a maximum distance between the two arms.  The specific dimensions claimed by applicant are considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).


Allowable Subject Matter
Claims 15-16 and 20 are allowed and the reasons for allowance were indicated in the previous Office Action.


Response to Arguments
Applicant's arguments filed on August 29, 2022, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that Hunter lacks a retaining element situated on the first arm and attached thereto: This argument is not persuasive.  Hunter teaches a bottom nose 30 (retaining element) situated on the first arm 260 and attached thereto, as shown in Fig. 5C.  The broadest definition of “attached” is joined of connected to something (see https://www.merriam-webster.com/dictionary/attached), and the retaining element 30 disclosed by Hunter is joined to the first arm 260, as shown in Fig. 5C.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778